Name: Commission Regulation (EC) NoÃ 2008/2006 of 22 December 2006 laying down detailed rules for the application in 2007 of the tariff quotas for baby beef products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and Serbia, Montenegro and Kosovo
 Type: Regulation
 Subject Matter: Europe;  international trade;  animal product;  tariff policy
 Date Published: nan

 28.12.2006 EN Official Journal of the European Union L 379/105 COMMISSION REGULATION (EC) No 2008/2006 of 22 December 2006 laying down detailed rules for the application in 2007 of the tariff quotas for baby beef products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and Serbia, Montenegro and Kosovo THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Article 4(2) of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (2), provides for an annual preferential tariff quota of 11 475 tonnes of baby beef, distributed among Bosnia and Herzegovina and Serbia, Montenegro and Kosovo. (2) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, approved by Council and Commission Decision 2005/40/EC, Euratom (3), and the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, approved by Council and Commission Decision 2004/239/EC, Euratom (4), lay down annual preferential tariff quotas of baby beef of 9 400 tonnes and 1 650 tonnes respectively. (3) Article 2 of Council Regulation (EC) No 2248/2001 of 19 November 2001 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part and for applying the Interim Agreement between the European Community and the Republic of Croatia (5) and Article 2 of Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia (6) provide that detailed rules for the implementation of concessions on baby beef should be laid down. (4) For control purposes, Regulation (EC) No 2007/2000 makes imports under the quotas of baby beef for Bosnia and Herzegovina and Serbia, Montenegro and Kosovo, subject to the presentation of a certificate of authenticity attesting that the goods originate from the issuing country and that they correspond exactly to the definition in Annex II to that Regulation. For the sake of harmonisation, imports under the quotas of baby beef originating in Croatia and the former Yugoslav Republic of Macedonia should also be made subject to the presentation of a certificate of authenticity attesting that the goods originate from the issuing country and that they correspond exactly to the definition in Annex III to the Stabilisation and Association Agreement with Croatia or with the former Yugoslav Republic of Macedonia respectively. A model should also be established for the certificates of authenticity and detailed rules laid down for their use. (5) Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999, is subject to an international civil administration by the United Nations Mission in Kosovo (UNMIK), and Montenegro have also set up a separate customs service. There should therefore also be a specific certificate of authenticity for goods originating in the customs territories of Montenegro or Kosovo. (6) The quotas concerned should be managed through the use of import licences. To this end, Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7) and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (8), should be applicable subject to this Regulation. (7) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (9) applies to import licences for import tariff quota periods starting from 1 January 2007. Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply to import licences issued pursuant to this Regulation, without prejudice to additional conditions or derogations laid down in this Regulation. It is necessary to align the provisions of this Regulation on Regulation (EC) No 1301/2006 where appropriate. (8) In order to ensure proper management of imports of the products concerned, import licences should be issued subject to verification, in particular of entries on certificates of authenticity. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The following tariff quotas are hereby opened for the period from 1 January to 31 December 2007: (a) 9 400 tonnes of baby beef, expressed in carcass weight, originating in Croatia; (b) 1 500 tonnes of baby beef, expressed in carcass weight, originating in Bosnia and Herzegovina; (c) 1 650 tonnes of baby beef, expressed in carcass weight, originating in the former Yugoslav Republic of Macedonia; (d) 9 975 tonnes of baby beef, expressed in carcass weight, originating in Serbia, Montenegro and Kosovo. The quotas referred to in the first subparagraph shall bear the order Nos 09.4503, 09.4504, 09.4505 and 09.4506 respectively. For the purposes of attributing those quotas, 100 kilograms live weight shall be equivalent to 50 kilograms carcass weight. 2. The customs duty applicable under the quotas referred to in paragraph 1 shall be 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff. 3. Importation under the quotas referred to in paragraph 1 shall be reserved for certain live animals and certain meat falling within the following CN codes, referred to in Annex II to Regulation (EC) No 2007/2000, in Annex III to the Stabilisation and Association Agreements concluded with Croatia and in Annex III to the Stabilisation and Association Agreement concluded with the former Yugoslav Republic of Macedonia:  ex 0102 90 51, ex 0102 90 59, ex 0102 90 71 and ex 0102 90 79,  ex 0201 10 00 and ex 0201 20 20,  ex 0201 20 30,  ex 0201 20 50. Article 2 Save as otherwise provided in this Regulation. Regulations (EC) No 1445/95, (EC) No 1291/2000 and Chapters I and III of Regulation (EC) No 1301/2006 shall apply to importing operations under the quotas referred to in Article 1. Article 3 1. Section 8 of licence applications and licences shall show the country or customs territory of origin and the mention yes shall be marked by a cross. Licences shall carry with them an obligation to import from the country or customs territory indicated. Section 20 of licence applications and licences shall show one of the entries listed in Annex I. 2. The original of the certificate of authenticity drawn up in accordance with Article 4 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. Certificates of authenticity may be used for the issue of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed. 3. The competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission for the imports concerned. The licences shall be issued immediately thereafter. Article 4 1. All applications for imports licences under the quotas referred to in Article 1 shall be accompanied by a certificate of authenticity issued by the authorities of the exporting country or customs territory listed in Annex II attesting that the goods originate in that country or customs territory and that they correspond to the definition given, as the case may be, in Annex II to Regulation (EC) No 2007/2000, Annex III to the Stabilisation and Association Agreements with Croatia or Annex III to the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia. 2. Certificates of authenticity shall be made out in one original and two copies, to be printed and completed in one of the official languages of the Community, in accordance with the relevant model in Annexes III to VIII. for the exporting countries or customs territory concerned. They may also be printed and completed in the official language or one of the official languages of the exporting country or customs territory. The competent authorities of the Member State in which the import licence application is submitted may require a translation of the certificate to be provided. 3. The original and copies of the certificate of authenticity may be typed or hand-written. In the latter case, they shall be completed in black ink and in block capitals. The certificate forms shall measure 210 Ã  297 mm. The paper used shall weigh not less than 40 g/m2. The original shall be white, the first copy pink and the second copy yellow. 4. Each certificate shall have its own individual serial number followed by the name of the issuing country or customs territory. The copies shall bear the same serial number and the same name as the original. 5. Certificates shall be valid only if they are duly endorsed by an issuing authority listed in Annex II. 6. Certificates shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. Article 5 1. The issuing authorities listed in Annex II shall: (a) be recognised as such by the exporting country or customs territory concerned; (b) undertake to verify entries on the certificates; (c) undertake to forward to the Commission at least once a week any information enabling the entries on the certificates of authenticity to be verified, in particular with regard to the number of the certificate, the exporter, the consignee, the country of destination, the product (live animals/meat), the net weight and the date of signature. 2. The list in Annex II shall be revised by the Commission where the requirement referred to in paragraph 1(a) is no longer met, where an issuing authority fails to fulfil one or more of the obligations incumbent on it or where a new issuing authority is designated. Article 6 Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. Article 7 The exporting country or custom territory concerned shall communicate to the Commission specimens of the stamp imprints used by their issuing authorities and the names and signatures of the persons empowered to sign certificates of authenticity. The Commission shall communicate that information to the competent authorities of the Member States. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1946/2005 (OJ L 312, 29.11.2005, p. 1). (3) OJ L 26, 28.1.2005, p. 1. (4) OJ L 84, 20.3.2004, p. 1. (5) OJ L 304, 21.11.2001, p. 1. Regulation as amended by Regulation (EC) No 2/2003 (OJ L 1, 4.1.2003, p. 26). (6) OJ L 25, 29.1.2002, p. 16. Regulation as amended by Regulation (EC) No 3/2003 (OJ L 1, 4.1.2003, p. 30). (7) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (8) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (9) OJ L 238, 1.9.2006, p. 13. ANNEX I Entries referred to in Article 3(1)  : in Bulgarian : Baby beef (Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   2008/2006)  : in Spanish : Baby beef (Reglamento (CE) no 2008/2006)  : in Czech : Baby beef (NaÃ Ã ­zenÃ ­ (ES) Ã . 2008/2006)  : in Danish : Baby beef (Forordning (EF) nr. 2008/2006)  : in German : Baby beef (Verordnung (EG) Nr. 2008/2006)  : in Estonian : Baby beef (MÃ ¤Ã ¤rus (EÃ ) nr 2008/2006)  : in Greek : Baby beef (Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2008/2006)  : in English : Baby beef (Regulation (EC) No 2008/2006)  : in French : Baby beef (RÃ ¨glement (CE) no 2008/2006)  : in Italian : Baby beef (Regolamento (CE) n. 2008/2006)  : in Latvian : Baby beef (Regula (EK) Nr. 2008/2006)  : in Lithuanian : Baby beef (Reglamentas (EB) Nr. 2008/2006)  : in Hungarian : Baby beef (2008/2006/EK rendelet)  : in Maltese : Baby beef (Regolament (KE) Nru 2008/2006)  : in Dutch : Baby beef (Verordening (EG) nr 2008/2006)  : in Polish : Baby beef (RozporzÃ dzenie (WE) nr 2008/2006)  : in Portuguese : Baby beef (Regulamento (CE) n.o 2008/2006)  : in Romanian : Baby beef (Regulamentul (CE) nr. 2008/2006)  : in Slovak : Baby beef (Nariadenie (ES) Ã . 2008/2006)  : in Slovenian : Baby beef (Uredba (ES) Ã ¡t. 2008/2006)  : in Finnish : Baby beef (Asetus (EY) N:o 2008/2006)  : in Swedish : Baby beef (FÃ ¶rordning (EG) nr 2008/2006) ANNEX II Issuing authorities:  Republic of Croatia: Croatian Livestock Center, Zagreb, Croatia.  Bosnia-Herzegovina:  The former Yugoslav Republic of Macedonia:  Serbia (1): YU Institute for Meat Hygiene and Technology, Kacanskog 13, Belgrade, Yugoslavia.  Montenegro:  Serbia/Kosovo: (1) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII ANNEX VIII